Citation Nr: 1033391	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the cause of the 
Veteran's death, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and 
from May 1956 to May 1972.  He died on February [redacted], 2003.  

The appellant, the widow of the Veteran, submitted the initial 
claim for service connection for the cause of the Veteran's death 
in March 2003.  A rating decision was issued in September 2003 
denying the claim and the appellant filed a timely notice of 
disagreement in June 2004.  However, a timely appeal was not 
perfected following the June 2005 statement of the case.  She 
received notice in December 2005 that the September 2003 rating 
decision had become final.  The appellant submitted the claim to 
reopen, here on appeal, in February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which found that new and material evidence had not been 
received to reopen the claim.  

In March 2009 the Board remanded the claim for additional 
development.  It has been returned now for further appellate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for the 
cause of the Veteran's death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied by the unappealed September 2003 
rating decision.

2.  Evidence received since the September 2003 rating decision is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied entitlement to 
service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2009).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the September 2003 rating 
decision included the death certificate, which listed pulmonary 
fibrosis, chronic obstructive pulmonary disease, and pulmonary 
fibrosis as the causes of death, service treatment records, which 
demonstrated service in Vietnam but were negative for treatment 
or diagnosis of a chronic pulmonary disability, and post-service 
private treatment records demonstrating pulmonary-related 
treatment beginning in January 1985.  

The appellant had claimed that the Veteran's death was caused by 
exposure to Agent Orange during service in Vietnam.  The RO 
conceded the Veteran served in Vietnam and was therefore presumed 
to have been exposed to Agent Orange.  However, as the diseases 
that caused his death were not included among the list of 
presumptive conditions and there was no evidence showing a direct 
nexus between Agent Orange and the Veteran's death, service 
connection for the cause of his death was denied.  

Since the September 2003 rating decision, the appellant has 
submitted an authorization to obtain private medical records 
dated in April 2006.  In the authorization, she identified one of 
the Veteran's private doctors as having the opinion that his 
pulmonary condition was caused by exposure to Agent Orange, since 
he had not smoked for 30 years and was not a heavy smoker.  

In the March 2009 remand, the Board stated that a lay person's 
report of medical opinions related by medical professionals 
constituted medical hearsay and was not by itself considered 
competent medical evidence because "filtered as it was through a 
layman's sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Since the March 2009 hearing, the courts have placed greater 
emphasis on the concept that a lay person can be competent to 
report the symptoms or diagnoses he personally observed and 
experienced or was told about.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although efforts to obtain a statement from the physician 
referenced by the appellant have been unavailing, the appellant 
is competent to report what she was told by the physician.  For 
purposes of reopening, her report is presumed credible.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  It was not previously 
submitted to agency decision makers, pertains to a basis for the 
prior denial, and raises a reasonable possibility of 
substantiating the claim.  The April 2006 statement represents 
new and material evidence.  Therefore, the claim is reopened.   


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for cause of the Veteran's 
death is reopened.


REMAND

While the appellant's report of what a private physician told her 
constitutes evidence that the cause of death may be related to 
service, it is insufficient to grant the claim because it does 
not include a full rationale or any reference to the scientific 
or medical literature.  A VA opinion is needed.  See Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to 
provide an examination or opinion when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) 
(indicating that, while 38 U.S.C. § 5103A(a) does not always 
require VA to assist the claimant in obtaining a medical opinion 
or examination for a dependency and indemnity compensation (DIC) 
claim, it does require VA to assist a claimant in obtaining such 
whenever necessary to substantiate the DIC claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer the case to a physician with the 
appropriate medical expertise for a VA medical 
opinion.  The reviewing physician must be 
provided with the entire claims file, including 
a copy of this remand.  The opinion should 
indicate that a review of the claims file was 
completed. 

After reviewing the record, the reviewing VA 
physician is requested to provide an opinion as 
to whether it is at least as likely as not (a 
50 percent or greater probability) that the 
Veteran's pulmonary fibrosis, COPD, or 
pulmonary hypertension were etiologically 
related to service, to include his exposure to 
herbicides. 

A detailed rationale, including pertinent 
findings from the record, and consideration of 
current scientific and medical literature, 
should be provided.  

If any opinion cannot be provided without 
resort to speculation, the reviewing physician 
provide an explanation as to why this is so and 
state whether there is additional evidence that 
would permit the opinion to be made without .

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


